Exhibit 10.1
 


STOCK OPTION CANCELLATION AGREEMENT
 


This Stock Option Cancellation Agreement (this “Agreement”) is made and entered
into effective as of July 9, 2013 (the “Expiration Date”) by and between GenCorp
Inc., an Ohio corporation with a principal place of business at 2001 Aerojet
Road, Rancho Cordova, California 95742 (the “Company”) and the individual
identified as the Optionee on the signature page attached hereto (the
“Optionee”).
 
W I T N E S S E T H:
 
WHEREAS, the Optionee has been granted options pursuant to the Company’s Amended
and Restated 1999 Equity and Performance Incentive Plan, as amended (the “Plan”)
to purchase the number of shares of the Company’s common stock, $0.10 par value
per share (the “Common Stock”) set forth on Schedule A attached hereto at the
per share exercise price of $9.29, and which options remain unexercised as of
the date of this Agreement as indicated on Schedule A (each, a “Stock Option”
and collectively, the “Stock Options”);
 
WHEREAS, the Company’s Board of Directors has determined that it is in the best
interests of the Company and its stockholders to cancel and terminate the Stock
Options in exchange for paying the aggregate amount determined by multiplying
(x) the number of the Stock Options, by (y) the excess, if any, of the closing
price of the Company’s Common Stock on the New York Stock Exchange on the
Expiration Date, over $9.29, in exchange for cancellation of the Stock Options
(the “Consideration”);
 
WHEREAS, the Optionee has decided to voluntarily consent to this Agreement and
the cancellation and termination of the Stock Options such termination to be
effective as of the date hereof and on the terms and conditions set forth in
this Agreement; and
 
WHEREAS, other than the Consideration, the Optionee has not received, and will
not receive any additional consideration in exchange for the cancellation and
termination of the Stock Options.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and the Optionee agree as follows:
 
1.           Cancellation and Termination of Stock Options.  Subject to
Paragraph 2, hereof, and effective as of the Expiration Date, the Stock Options
are hereby cancelled and terminated in exchange for the Company’s payment to the
Optionee of the Consideration, less applicable deductions and tax withholdings,
the receipt of which payment is hereby acknowledged by the Optionee.  The
Optionee hereby irrevocably relinquishes any right, interest or claim that the
Optionee may have had, may have or may acquire in the future with respect to the
Stock Options.
 
2.           Agreement Null and Void Upon Opening of Insider Trading Window.  If
no later than July 3, 2013, the Company either (i) files its Form 10-Q for the
fiscal quarter ended May 31, 2013, or (ii) discloses its earnings for such
fiscal quarter by issuance of a press release, this Agreement will be null and
void, and the Optionee understands that the Optionee will have an opportunity to
exercise the Stock Options in accordance with the normal terms and conditions of
the Stock Options.  In that case, if the Stock Options are not exercised by the
Expiration Date, such Stock Options will expire in accordance with their terms
and no cash compensation will be payable to the Optionee.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Return of Outstanding Option Documents.  At the earliest practical
time following the execution of this Agreement, the Optionee shall deliver to
the Company all copies of the stock option grant notices and stock option
agreements previously delivered to the Optionee by the Company in connection
with the grant of the Stock Options.
 
4.           Optionee Acknowledgement.  The Optionee acknowledges that the
Optionee has had a reasonable opportunity to review this Agreement and has had a
reasonable opportunity to consult with the Optionee’s counsel and accountants
with respect to the terms and legal, financial and tax implications of this
Agreement and is not relying on the Company for any legal, financial or tax
advice.
 
5.           Further Assurances.  The Optionee agrees to execute and/or cause to
be delivered to the Company such instruments and other documents, and shall take
such other actions, as the Company may reasonably request for the purpose of
carrying out or evidencing the cancellation and termination of the Stock
Options.
 
6.           Optionee Representations and Covenants.  The Optionee hereby
represents and warrants to the Company that (a) the per share exercise price of
$9.29 of the Stock Options and the number of shares of Common Stock subject to
the Stock Options set forth on Schedule A hereto are true and correct, (b) the
Optionee is the sole beneficial owner of the Stock Options, free and clear of
any liens, encumbrances, security agreements, equities, options, claims or
charges of any kind, and (c) as of the date hereof, all of the Stock Options are
unexercised and unexpired and the Optionee has not delivered any form of notice
of exercise with regard to such Stock Options.
 
7.           Miscellaneous.  No amendment or modification of this Agreement
shall be deemed effective unless made in writing and signed by the parties
hereto.  This Agreement may be executed by the parties hereto in counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one instrument.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without giving effect to the
conflict of law principles thereof.  This Agreement contains the entire
agreement of the parties hereto relating to the subject matter hereof and
supersedes all prior agreements and understandings, whether oral or written,
with respect to the subject matter hereof.  This Agreement shall be binding on
and inure to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, including, without limitation, any
person to whom any Stock Options may be transferred following the death or
disability of the Optionee pursuant to the terms of the Stock Options, the Plan
or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
GENCORP INC.
         
By:
/s/ Christopher C. Cambria
    Name:
Christopher C. Cambria
    Title: 
Vice President, General Counsel and Secretary





OPTIONEE
 
/s/ Kathleen E. Redd
Name: Kathleen E. Redd

 